DETAILED ACTION
	This action is in response to the initial filing filed on June 24, 2020.  Claims 1-9 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1, 5, and 9 recite the limitations, "obtaining a plurality of mobility features associated with the one or more buildings in a geographic region, entry-exit data of the one or more users for the one or more buildings in the geographic region; determining, using a trained machine learning model, one or more transport modes for the one or more buildings, based on the plurality of mobility features; and determining, using the trained machine learning model, the mobility pattern of the one or more users based on the entry-exit data of the one or more users, and the one or more transport modes for the one or more buildings.”
	Independent claims 1, 5, and 9 recite the limitations, "determining, using a trained machine learning model, one or more transport modes for the one or more buildings, based on the plurality of mobility features; and determining, using the trained machine learning model, the mobility pattern of the one or more users based on the entry-exit data of the one or more users, and the one or more transport modes for the one or more buildings.” are directed to the abstract idea of mathematical concepts under mathematical relationships and mathematical calculations.  Specifically, utilizing a machine learning model is a form of using mathematical relationships and calculations associated with data collected to determine transport modes and mobility patterns of the user.    


The recited claim limitations do not recite a device or computer actively performing the steps recited. Additionally, under step 2A of "integration into a practical application" requires:
•    Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•    Applying the judicial exception with, or by use of a particular machine.
•    Effecting a transformation or reduction of a particular article to a different state or thing
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The applicant has not shown or demonstrated any of the requirements described above under "integration into a practical application" under step 2A. Specifically, the applicant's limitations are not "integrated into a practical application" because they are adding words "apply it" with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)) and do not show an improvement to the functioning of a computer or technical field (see MPEP 2106.05 (a)).  Additionally, independent claim 5 does not recite any machine or device performing critical steps of the invention.    
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps or acts performed in independents claims 1, 5, and 9 are a mere instruction to apply the abstract idea and require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities known in the industry. According to applicant's specification on paragraph 0047 discloses, " As shown in FIG. 2, the system 102 may comprise a processing means such as a processor 202, storage means such as a memory 204, a communication means, such as a network interface 206, an input/output (I/O) interface 208, and a machine learning model 210. The processor 202 may retrieve computer executable instructions that may be stored in the memory 204 for execution of the computer executable instructions. The system 102 may connect to the UE 104 via the I/O interface 208. The processor 202 may be communicatively coupled to the memory 204, the network interface 206, the I/O interface 208, and the machine learning model 210.” which reads on a general purpose computer. Based on the applicant's specification, elements in 2-4 and 6-8 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant's claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of a memory, processor, computer executable instructions, non-transitory computer readable medium are well understood, routine and conventional elements that amount to no more than implementing an idea with a computerized system. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.
Dependent claims 2-4 and 6-8 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims:  claims 2-3 recite at least one processor, one or more mobility service applications, user equipment.  Claims 4 and 6-8 recite one or more mobility service applications.    Dependent claims 2-4 and 6-8 do not recite additional elements that amount to significantly more than the judicial exception.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vande Velde et al. US Publication 20130297198 A1.






Claims 1, 5, and 9:
	As per claims 1, 5, and 9, Vande Velde teaches the system, method and computer program product comprising:
at least one memory configured to store computer executable instructions (paragraphs 0070 and 0098 “Alternative embodiments of the invention can be implemented as a computer program product for use with a computer system, the computer program product being, for example, a series of computer instructions stored on a tangible data recording medium, such as a diskette, CD-ROM, ROM, or fixed disk, or embodied in a computer data signal, the signal being transmitted over a tangible medium or a wireless medium, for example, microwave or infrared. The series of computer instructions can constitute all or part of the functionality described above, and can also be stored in any memory device, volatile or non-volatile, such as semiconductor, magnetic, optical or other memory device.”); 

and at least one processor configured to execute the computer executable instructions to (paragraphs 0070 and 0098 “The server 150 includes, in addition to other components which may not be illustrated, a processor 154 operatively connected to a memory 156 and further operatively connected, via a wired or wireless connection 158, to a mass data storage device 160.” and “Alternative embodiments of the invention can be implemented as a computer program product for use with a computer system, the computer program product being, for example, a series of computer instructions stored on a tangible data recording medium, such as a diskette, CD-ROM, ROM, or fixed disk, or embodied in a computer data signal, the signal being transmitted over a tangible medium or a wireless medium, for example, microwave or infrared. The series of computer instructions can constitute all or part of the functionality described above, and can also be stored in any memory device, volatile or non-volatile, such as semiconductor, magnetic, optical or other memory device.”):

obtain a plurality of mobility features associated with the one or more buildings in a geographic region, and entry-exit data of the one or more users for the one or more buildings in the geographic region (paragraphs 0029, 0033, and 0074 “The method may comprise determining exits and/or entrances to a building by determining where a location of a mobile device indicated by the GPS location data and/or estimated location data and/or aggregated location data intersects a perimeter of a building indicated in a building footprint and/or where the estimated locations determined from the non-GPS sensors intersect or have a closest approach to GPS locations determined from the GPS data, such as a most recent GPS location. The building footprint may be stored in memory of a mobile device and/or accessible by a mobile device from the server.” and “In one embodiment, the estimated location data is uploaded to the server 150 for processing using the communications channel 152. However, in an alternative embodiment, the navigation data determined using the non-GPS sensors is processed by each mobile device 200 in order to determine estimated location data relating to the inside of the building. Optionally, the estimated location data is then aggregated with other estimated location data and/or GPS location data on the mobile device 200. The aggregated location data can then be communicated to the server 150 via the communications channel 152 and further aggregated with aggregated and estimated location data collected and supplied by other mobile devices 200. The required functionality on the mobile device 20 is controlled by a device controller implemented by a custom program or application (app). The server 150 is then configured to process the estimated location data received from a plurality of mobile devices 200 and process this in order to determine mapping data.”);




determine, using a trained machine learning model, one or more transport modes for the one or more buildings, based on the plurality of mobility features (paragraph 0034 “The method may comprise determining at least one pattern in the location related data and/or a series of actions associated with the location related data and determining map data accordingly. The at least one pattern and/or series of actions may be determined using statistical analysis. The at least one pattern and/or series of actions may be determined by comparing time evolved estimated location data with predetermined patterns or profiles. For example, up/down ramps and stairs may be determined by using pressure data and/or identifying turns using orientation or compass data. As another example, the speed with which the mobile device travels as it enters a building or the reading from a pedometer or gyroscope may be indicative of the mobile device being in a vehicle such as a car, or a bicycle or being carried by a pedestrian. For example, an amount of shaking determined by a pedometer and/or gyroscope may be used to discriminate between pedestrians, cyclists and car drivers. In this way, the area in which a vehicle enters the building may be associated with a car park, for example. In another example, location data for a building collected from a variety of users may show many different users congregating in a certain area during the middle of the day, which may be indicative of a canteen at that location. A series of route traces that show a large number of various users going to a particular location at varying times may be indicative of a toilet at that location. It will be appreciated that other patterns indicative of other locations may be applied.”); 





and determine, using the trained machine learning model, the mobility pattern of the one or more users based on the entry-exit data of the one or more users and the one or more transport modes for the one or more buildings (paragraphs 0034 and 0029 “The method may comprise determining at least one pattern in the location related data and/or a series of actions associated with the location related data and determining map data accordingly. The at least one pattern and/or series of actions may be determined using statistical analysis. The at least one pattern and/or series of actions may be determined by comparing time evolved estimated location data with predetermined patterns or profiles. For example, up/down ramps and stairs may be determined by using pressure data and/or identifying turns using orientation or compass data. As another example, the speed with which the mobile device travels as it enters a building or the reading from a pedometer or gyroscope may be indicative of the mobile device being in a vehicle such as a car, or a bicycle or being carried by a pedestrian. For example, an amount of shaking determined by a pedometer and/or gyroscope may be used to discriminate between pedestrians, cyclists and car drivers. In this way, the area in which a vehicle enters the building may be associated with a car park, for example. In another example, location data for a building collected from a variety of users may show many different users congregating in a certain area during the middle of the day, which may be indicative of a canteen at that location. A series of route traces that show a large number of various users going to a particular location at varying times may be indicative of a toilet at that location. It will be appreciated that other patterns indicative of other locations may be applied.”).





Claims 2 and 6:
	As per claims 2 and 6, Vande Velde teaches the system and method of claims 1 and 5 as described above and further teaches wherein the at least one processor is further configured to control one or more mobility service applications on a user equipment based on the determined mobility pattern (paragraph 0074).

Claims 3 and 7:
	As per claims 3 and 7, Vande Velde teaches the system and method of claims 2 and 6 as described above and further teaches wherein the at least one processor is further configured to control the one or more mobility service applications on the user equipment in near real time based on the determined mobility pattern (paragraph 0074).









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vande Velde et al. US Publication 20130297198 A1 in view of Longardner et al. US Publication 20190139409 A1.
Claims 4 and 8:
	As per claims 4 and 8, Vande Velde teaches the system and method of claims 2 and 6 as described above but does not teach wherein the one or more mobility service applications provide services comprising at least one of traffic congestions, expected parking spots, micro-mobility dispatch, scheduling for package deliveries, expected mobility-as-a-service demand or expected mobility-as-a-service supply.  However, Longardner  teaches a Lighting Fixture Data Hubs and Systems and Methods to Use the Same and further teaches, “The present disclosure includes disclosure of a data hub, wherein the processor is configured to process parking space data obtained by the one or more sensors to determine a number of parking spaces available in one or more parking locations and to facilitate the display of the number of parking spaces available on at least one of a sign, a dashboard, a webpage, and/or a smartphone application.” (paragraph 0036).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vande Velde to include wherein the one or more mobility service applications provide services comprising at least one of traffic congestions, expected parking spots, micro-mobility dispatch, scheduling for package deliveries, expected mobility-as-a-service demand or expected mobility-as-a-service supply as taught by Longardner in order to inform the user of parking spots when visiting.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karve et al. US Publication 20200130983 A1 Elevator Analytics Facilitating Passenger Destination Prediction and Resource Optimization
Karve discloses systems, computer-implemented methods, and computer program products that can facilitate elevator analytics and/or elevator optimization components are provided. According to an embodiment, a system can comprise a memory that stores computer executable components and a processor that executes the computer executable components stored in the memory. The computer executable components can comprise a prediction component that can predict a current destination of an elevator passenger based on historical elevator usage data of the elevator passenger. The computer executable components can further comprise an assignment component that can assign the elevator passenger to an elevator based on the current destination.





Sevak et al. US Publication 20200049832 A1 A Method and Computer Processing Apparatus for Generating Data Relating to a Vertical Structure of a Built Environment and Detecting a Floor Change
Sevak discloses a method of generating data relating to a vertical structure (20) of a built environment comprising a plurality of floors (24, 26, 28), the method comprising: receiving altitude change data representing changes in altitude within the built environment of a plurality of mobile devices (1a, 1b, 1c, 1d) or from which changes in altitude of a plurality of mobile devices within a built environment comprising a plurality of floors can be determined; determining a parameter relating to an estimated storey height of the building from received said altitude change data; and processing received said altitude change data and the said parameter relating to the estimated storey height to thereby generate data relating to the vertical structure of the multi-storey building.

Wirola et al. US Publication 20200002124 A1 Elevator Usage in Venues
Wirola discloses a method, apparatus, computer program product and system are provided that are configured to obtain a plurality of pieces of movement information that is at least indicative of an origin location and a destination location in a venue; obtain indoor map data of the venue that is indicative of one or more connections one or more users can utilize for transferring between floors of the venue and that comprises or is associated with pre-determined route information; and determine one or more pieces of control information for one or more elevators of the venue based at least partially on the plurality of pieces of movement information and the indoor map data. The control information enables a controlling of a respective elevator of the one or more elevators. The one or more pieces of control information influence an overall elevator usage of the one or more elevators of the venue.


Pahlke et al. US Publication 20190382235 A1 Elevator Scheduling Systems and Methods of Operation
Pahlke discloses methods and systems for controlling elevators are provided. The methods include at least one of receiving and determining, at an elevator system computing device, a call probability associated with at least one of a movement, a position, a speed, and a direction of a user of the elevator system, scheduling, with a dispatching system, an elevator car operation based on at least the call probability, and controlling, with an elevator controller, the operation of an elevator car based on the scheduled elevator car operation.

Mayor US Patent 9832617 B1 Using Periodic Magnetometer Signals for Indoor Navigation
Mayor discloses systems and techniques are described that can be used to determine a number of levels of a multilevel building crossed by a mobile device, that is carried by a user during an elevator trip, based on characteristics of a periodic magnetometer signal. The periodic magnetometer signal is formed, by a magnetometer of the mobile device, in response to the magnetometer traversing a portion of an iron-based periodic structure corresponding to the number of levels of the multilevel building during the elevator trip.

Das et al. US Publication 20150192414 A1 Method and Apparatus for Positioning with Always on Barometer
Das discloses methods, apparatuses, and non-transitory processor-readable media of the present disclosure are presented for efficiently executing applications based on pressure sensor data. In some embodiments, a method includes monitoring pressure, and determining a rate of change in the pressure over time exceeds a predetermined rate-of-pressure-change threshold. The method further includes subsequently determining that the rate of change in the pressure over time no longer exceeds the predetermined rate-of-pressure-change threshold. The method further includes determining a change in pressure has exceeded a predetermined pressure-change threshold, and performing floor disambiguation.

Haverinen et al. US Publication 20140365119 A1 Detecting Information About Motion of Mobile Device
Haverinen discloses an apparatus caused at least to: acquire a set of Earth's magnetic field, EMF, measurement results, wherein each EMF measurement result represents at least one of a magnitude and a direction of the EMF as experienced by a mobile device; perform, on the basis of the set of EMF measurement results, a first observation indicating that the mobile device is currently in motion; acquire a set of inertial measurement results, wherein each inertial measurement result represents at least one of acceleration and angular velocity experienced by the mobile device; perform, on the basis of the set of inertial measurement results, a second observation indicating that the motion of the mobile device does not exceed a predefined stationarity threshold; and determine, on the basis of the first and second observations, that the mobile device is currently located in a transport unit which is moving with respect to surrounding environment.

Bornstein et al. US Publication 20100250134 A1 Dead Reckoning Elevation Component Adjustment
Bornstein discloses adjusting an elevation component of a estimated location based, at least in part, on sensor-based dead reckoning.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682